Citation Nr: 0309094	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  96-43 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of title 38 U.S.C.A. § 1151 (West 2002), for 
frequent urinary incontinence and loss of balance claimed to 
have resulted from surgical treatment at a Department of 
Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2002 The Board denied the veteran's claim of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for additional disability consisting of 
bilateral hearing loss on March 18, 1993.

As to the issue of entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for frequent 
urinary incontinence and loss of balance, the Board undertook 
additional development as noted in the paragraphs below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


In July 2002 the Board undertook additional development 
including the request of special VA genitourinary and 
neurological examinations with opinions regarding the claim 
of entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for frequent urinary 
incontinence and loss of balance pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the July 2002 development the Board 
obtained incomplete reports of November 2002 VA genitourinary 
and neurological examinations regarding the issue on appeal.  
To ensure compliance, further development is mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Also, the added evidence since the August 1996 statement of 
the case (SOC) should be reviewed.  38 C.F.R. § 20.1304.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
record lacks compliance with adequate notice and 
consideration of VCAA as well as the holding in Quartuccio. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra. 

3.  The RO should then conduct any necessary 
development brought about by the appellant's 
response.


4.  The RO should make arrangements with the 
appropriate VA medical facility to have the medical 
specialist who conducted the November 6, 2002 
genitourinary examination, if available, or other 
appropriate medical specialist to review the 
veteran's claims file, multiple outpatient 
treatment folders and a copy of this remand and 
respond to the following;

(a) What is the degree of medical probability that 
the appellant developed any increased or additional 
disability with regard to urinary incontinence 
solely as a result of VA surgery performed in June 
1986 (The examiner must limit his opinion to 
pertinent VA treatment in June 1986 and related 
increased or additional genitourinary disability, 
if found);

Any opinions expressed by the examiner must be 
accompanied by a complete rationale.  If an opinion 
can not be expressed without resort to speculation, 
the examiner should so state.  Any further special 
studies and additional examination is at the 
examiner's option.  

5.  The RO should make arrangements with the 
appropriate VA medical specialist who conducted the 
November 26, 2002 neurological examination, if 
available, or other appropriate medical specialist 
to review the appellant's claims file, multiple 
outpatient treatment folders and a copy of this 
remand and respond to the following;

(a) What is the degree of medical probability that 
that the appellant developed any increased or 
additional disability referable to loss of balance 
as a result of VA surgery performed in March 1991;

Any opinions expressed by the examiner must be 
accompanied by a complete rationale.  If an opinion 
can not be expressed without resort to speculation, 
the examiner should so indicate.  Any further 
special studies and additional examination is at 
the examiner's option.


In both instances above, the claims file and a 
separate copy of this remand must be made available 
to and reviewed by the examiners prior and pursuant 
to conduction of the amended reports and/or 
examination(s).  The examiners must annotate the 
addenda and/or the examination reports that the 
claims file was in fact made available for review 
in conjunction with crafting of the addenda and/or 
examination(s).

6.  Thereafter the RO should review the claims file 
to ensure that all of the foregoing requested 
development has been completed.  In particular, the 
RO should review the requested medical opinions 
and/or examination reports to ensure they are 
responsive to and in complete compliance with the 
Board's directives and if they are not, the RO 
should implement corrective procedures.  The Board 
errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO should review the claims file 
to ensure that any notification and development 
action required by the VCAA of 2000 is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.  

7.  The RO should undertake any action deemed 
necessary in addition to that specified above.  
Thereafter, the RO should readjudicate the claim of 
entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, for frequent 
urinary incontinence and loss of balance claimed to 
have resulted from surgical treatment at a 
Department of Veterans Affairs (VA) medical 
facility.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


